Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad J. Hammerlind (Reg. No. 67,565) on 03/23/2021.
The application has been amended as follows: 

1.	(Cancelled)

2.	(Currently Amended) A system comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
	capturing, by a sensor associated with the system, a first gesture motion associated with an action on the system;
	accessing a database of a plurality of stored gesture mappings, wherein the plurality stored gesture mappings are previously created to correspond to gesture motions from a user;
	determining whether the captured first gesture motion corresponds to any of the plurality of stored gesture mappings, wherein the captured first gesture t least one stored gesture mapping of the plurality of stored gesture mappings when the captured first gesture motion is within a first threshold of differences, and wherein the first threshold of differences is based on at least one first condition associated with the system being satisfied;
mapping, in response to the captured first gesture motion corresponding to the at least one stored gesture mapping of the plurality of stored gesture mappings, the captured first gesture motion to the at least one mapping;
determining the action on the system based on the mapping of the captured first gesture motion; 
	in response to the determining the action, executing the action on the system associated with the captured first gesture motion;
determining that at least one second condition associated with the system is satisfied such that a second threshold of differences is enabled, wherein the second threshold of differences provides a second error tolerance that is different than a first error tolerance provided by the first threshold of differences;
capturing, by the sensor associated with the system, a second gesture motion that would be associated with the action according to the first threshold of differences; 
determining that the captured second gesture motion does not correspond to any of the plurality of stored gesture mappings based on the captured second gesture motion not being within the second threshold of differences; and 
ignoring the captured second gesture motion.

3.	(Previously presented) The system of claim 2, wherein the captured first gesture motion includes a finger gesture motion captured by the sensor on the system.

4.	(Currently Amended) The system of claim 2, wherein the determining whether the captured first gesture motion corresponds to any of the plurality stored gesture mappings further includes converting the captured first gesture motion to a corresponding gesture mapping.

5.	(Previously presented) The system of claim 4, wherein the mapping is based on discrete points along a path of the captured first gesture motion.

6.	(Previously presented) The system of claim 4, wherein the operations further comprise:
tracking a frequency of the captured first gesture motion; and 
in response to the tracking, prioritizing a corresponding stored gesture mapping in the database.

7.	(Previously presented) The system of claim 2, wherein the mapping is within a tolerance of error.

8.	(Previously presented) The system of claim 2, where the action on the system includes a payment processing.

9.	 (Currently Amended) A method comprising:
	capturing, by a sensor on a system, a first gesture motion associated with an action on the system;
	determining whether the captured first gesture motion corresponds to any of a plurality of stored gesture mappings that are previously created to correspond to gesture motions from a user, wherein the captured first gesture motion corresponds to at least one stored gesture mapping of the plurality of stored gesture mappings when the captured first gesture motion is within a first threshold of differences, and wherein the first threshold of differences is based on at least one first condition that is based on at least one of the action, an application associated with the action, the system, the user, or a user environment;
determining the action on the system based on a mapping between the captured first gesture motion and [[a ]]the at least one stored gesture mapping of 
	in response to the determining the action, executing the action on the system associated with the gesture motion captured;
determining that at least one second condition associated with the system is satisfied, and in response, changing the first threshold of differences to a second threshold of differences, wherein the second threshold of differences provides a second error tolerance that is different than a first error tolerance provided by the first threshold of differences; 
capturing, by the sensor associated with the system, a second gesture motion that would be associated with the action according to the first threshold of differences;
determining that the captured second gesture motion does not correspond to any of the plurality of stored gesture mappings based on the captured second gesture motion not being within the second threshold of differences; and 
ignoring the captured second gesture motion.

10.	(Previously presented) The method of claim 9, wherein the first gesture motion includes a finger gesture motion captured by the sensor on the system.

11.	(Previously presented) The method of claim 9, wherein the determining whether the captured first gesture motion corresponds to any of the plurality of stored gesture mappings that are previously created to correspond to gesture motions from the user further includes converting the first gesture motion captured to a corresponding gesture mapping.

12.	(Previously presented) The method of claim 11, wherein the mapping is based on discrete points along a path of the first gesture motion.

13.	(Previously presented) The method of claim 11, further comprising:
tracking a frequency of the captured first gesture motion; and 


14.	(Previously presented) The method of claim 9, wherein the mapping is within a tolerance of error.

15.	(Previously presented) The method of claim 9, where the action on the system includes a payment processing.

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
capturing, by a sensor associated with a system, a first gesture motion associated with an action on the system;
	accessing a plurality of stored gesture mappings, wherein the plurality of stored gesture mappings are previously created to correspond to gesture motions from a user;
	determining whether the captured first gesture motion corresponds to any of the plurality of stored gesture mappings, wherein the captured first gesture motion corresponds to at least one stored gesture mapping of the plurality of stored gesture mappings when the captured first gesture motion is within a first threshold of differences, and wherein the first threshold of differences is determined based on at least one monitored data category at a time the first gesture motion is captured;
mapping, in response to the captured first gesture motion corresponding to the at least one stored gesture mapping of the plurality of stored gesture mappings, the captured first gesture motion to the at least one stored gesture mapping of the plurality of stored gesture mappings;
determining the action on the system based on the mapping of the captured first gesture motion; 

determining the at least one monitored data category indicates that the second threshold of differences is to be monitored, and in response, changing the first threshold of differences to a second threshold of differences, wherein the second threshold of differences provides a second error tolerance that is different than a first error tolerance provided by the first threshold of differences; 
capturing, by the sensor associated with the system, a second gesture motion that would be associated with the action according to the first threshold of differences;
determining that the captured second gesture motion does not correspond to any of the plurality of stored gesture mappings based on the captured second gesture motion not being within the second threshold of differences; and 
ignoring the captured second gesture motion.

17.	(Previously presented) The non-transitory machine-readable medium of claim 16, wherein the first gesture motion includes a finger gesture motion captured by the sensor on the system.

18.	(Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the determining whether the captured first gesture motion corresponds to any of the plurality of stored gesture mappings further includes converting the captured first gesture motion to a corresponding gesture mapping.

19.	(Previously presented) The non-transitory machine-readable medium of claim 18, wherein the mapping is based on discrete points along a path of the first gesture motion.

20.	(Currently Amended) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
tracking a frequency of the captured first gesture motion; and 
a database.

21.	(Previously presented) The non-transitory machine-readable medium of claim 16, wherein the mapping is within a tolerance of error.


Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
3/24/2021